 1                                  UNITED STATES DISTRICT COURT
 2                                NORTHERN DISTRICT OF CALIFORNIA
 3
     EBATES PERFORMANCE MARKETING,                    CASE NO. 20-cv-04768-LHK
 4   INC. d/b/a RAKUTEN REWARDS and
     CARTERA COMMERCE, INC.,                          [PROPOSED] ORDER DENYING DEFENDANT’S
 5                                                    MOTION TO DISMISS THE COMPLAINT
             Plaintiffs,                              UNDER 28 U.S.C. § 2201 AND FRCP RULE 4(k)
 6                                                    (as Revised 8/17/20)
     v.
 7
     MYMAIL, LTD.,
 8
             Defendant.
 9

10           Before the Court is Defendant MyMail, Ltd.’s Motion to Dismiss The Complaint Under 28 U.S.C.
11   § 2201 and FRCP 4(k) (as Revised 8/17/20) (“Motion”). Having considered Defendant’s Motion, Plaintiffs
12   Ebates Performance Marketing, Inc. d/b/a Rakuten Rewards and Cartera Commerce, Inc.’s Opposition,
13   and any affidavits attached thereto, Defendant’s Motion is DENIED.
14           IT IS SO ORDERED.
15

16   Dated: _________________                                 __________________________
17                                                            Hon. Lucy H. Koh
                                                              United States District Judge
18

19

20

21

22

23

24

25

26

27

28
                                                      1                    CASE NO. 20-cv-04768-LHK
                           [PROPOSED] ORDER DENYING DEFENDANT’S MOTION TO DISMISS
     ACTIVE 52242533v1
